DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
This is the initial Office action for application 17/297560 filed 05/27/2021.
Claims 14-31 are currently pending and have been fully considered. 
Claims 1-13 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-31 are rejected under 35 U.S.C. 103 as being unpatentable over TRAUFFER et al. (U.S. 5698171).
TRAUFFER et al. teach methods for removing hydrogen sulfide and mercaptans from gas streams.
Regarding claims 14-15, 22 and 25, TRAUFFER et al. teach in lines 45-60 of column 3 that the composition comprises a scavenging composition, an inorganic ion and an oxidation catalyst.  
TRAUFFER et al. teach in lines 5-10 of column 1 that the composition is related to removal of hydrogen sulfide and mercaptans for gas streams.  
bisoxazolidine.  
The oxidation catalyst is taught in lines 35-47 of column 6 to include compounds such as ethylene diamine tetraacetic acid.  
Ethylene diamine tetraacetic acid has the following formula:

    PNG
    media_image1.png
    236
    290
    media_image1.png
    Greyscale

(an additive comprising at least a reaction product of a poly(C2-C20-carboxylic acid) having at least one tertiary amino group).
TRAUFFER et al. do not explicitly teach reacting the poly(C2-C20-carboxylic acid) having at least one tertiary amino group with a secondary amine.
However, TRAUFFER et al. also teach in lines 1-25 of column 5 the presence of a nitrogen compound that has the formula HNR1R2.  Examples are taught to include Dimethylamine (secondary amine).  

Regarding claim 16, ethylene diamine tetraacetic acid comprises 4 carboxyl groups.
Regarding claim 17, TRAUFFER et al. also teach in lines 1-25 of column 5 the presence of a nitrogen compound that has the formula HNR1R2.  Examples are taught to include Dimethylamine (secondary amine).  
Regarding claims 18-19, the ratio between the scavenging composition to the oxidation catalyst is taught in lines 8-19 of column 9 to be from 1 to 10000 molar equivalents to from 1 to 10000 molar equivalents.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claims 20 and 31, TRAUFFER et al. teach in lines 34-44 of column 4 that the composition comprises diluent water.  The water is taught in lines 20-26 of column 9 to be present at up to 99.5% by weight.  
A prima facie case of obviousness exists wherein the claimed ranges overlap.

A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claims 23-24, TRAUFFER et al. teach in lines 13-25 of column 1 that the gaseous streams to be treated include natural gas and petroleum, refinery gas streams. 
Regarding claim 26, TRAUFFER et al. do not explicitly teach the amount of hydrogen sulfide that can be removed from the gaseous stream.
However, TRAUFFER et al. teach in lines 57-67 of column 7 that scavenging composition treats the gaseous stream until the hydrogen sulfide and mercaptan levels are lowered to the desired amounts.
Wherein the general conditions are known, optimization or workable ranges involve only routine experimentation. 
Regarding claims 27-28, ethylene diamine tetraacetic acid comprises 4 carboxyl groups.

A prima facie case of obviousness exists wherein the claimed ranges overlap.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MING CHEUNG PO/Examiner, Art Unit 1771 



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771